Citation Nr: 0405039	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.   Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides. 

2.  Entitlement to dependent's educational assistance 
pursuant to 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973; he died on May [redacted], 2001.  The appellant is his 
surviving spouse.  

This matter arises from a December 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In July 2002 the appellant provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.




2.  The veteran died on May [redacted], 2001 as the result of 
respiratory failure due to, or as a consequence of, coronary 
artery disease.  Type II diabetes was another significant 
condition contributing to his death.

3.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

4.  Neither coronary artery disease nor Type II diabetes 
mellitus was manifested in service, or to a compensable 
degree within one year following the veteran's military 
service; nor is either disability attributable to an incident 
of the veteran's military service, to include exposure to 
herbicides.  

5.  The probative and competent evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.

6.  At the time of the appellant's application for 
dependents' educational assistance, the veteran was not 
missing in action, captured in the line of duty by a hostile 
force, or forcibly detained or interned in the line of duty 
by a foreign government or power.


CONCLUSIONS OF LAW

1.  Coronary artery disease and Type II diabetes mellitus 
were not incurred in, or aggravated by, active military 
service; nor may they be presumed to have been so incurred to 
include on the basis of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A disability incurred in, or aggravated by, active 
military service neither caused the veteran's death nor 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.310, 3.312 (2003).  

3.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance pursuant to Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. § 3.807 (2003); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  




The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  


However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.  

In particular, through the issuance of an RO letter dated 
June 6, 2001, a December 2001 rating decision, a July 29, 
2002, RO letter, and a February 2003 statement of the case, 
the appellant was given notice of the requirements for 
service connection for the cause of the veteran's death.  The 
appellant also had a personal hearing before a member of the 
RO staff in July 2002.  Thus, the appellant was advised of 
the evidence used in conjunction with her claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  

She also was notified of the impact of the VCAA on her 
appeal, of VA's duty to assist her in obtaining evidence for 
her claim, what the evidence must demonstrate, and which 
evidence VA will acquire on her behalf, as opposed to that 
evidence or information that it was her responsibility to 
submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, all relevant facts have been properly developed, and 
all evidence necessary for an equitable disposition of the 
issues on appeal has been obtained.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original 
jurisdiction (AOJ) decision was made prior to November 9, 
2000, the date the VCAA was enacted, VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issue of entitlement to 
service connection for the cause of the veteran's death, the 
actual claim was submitted at the RO in May 2001.  
Thereafter, in a rating decision dated in December 2001, that 
claim was denied.  Prior to the promulgation of that 
decision, the appellant was provided with notice as to what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.





In view of the foregoing, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  This is true, notwithstanding the 
contentions by the appellant's representative in September 
2003 regarding a failure by the RO to notify the appellant of 
the provisions of the VCAA prior to rendering its 
determination.  As noted above, the appellant was furnished 
notice of the VCAA by letter dated in June 2001.  The RO did 
not decide her case until December of that year.  

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  


Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran developed diabetes 
mellitus as a result of his exposure to herbicides during 
active military service.  She further asserts that, as a 
result of that disorder, the veteran developed a heart 
disability that ultimately resulted in his demise.  

She concedes that the veteran did not serve in the Republic 
of Vietnam, but instead contends that the nature of the 
veteran's military occupational specialty, i.e., laundry bath 
and impregnation specialist, is prima facia proof that the 
veteran, in all likelihood, was exposed to herbicides.  

For a grant of service connection for the cause of death, 
there must be a showing that either the fatal disease process 
was incurred in, or aggravated by, active military service 
or, in the case of diabetes mellitus or coronary artery 
disease, either must have become manifest to a compensable 
degree within one year following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 3.303.  
Parenthetically, service connection may be granted for Type 
II diabetes mellitus when exposure to herbicides is 
established.  In the case of veterans who had no Vietnam 
service during the applicable presumptive period, exposure to 
herbicides must be demonstrated (it may not be presumed).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Finally, service connection for the cause of death may be 
granted for any service-connected disability that contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  However, in the 
instant case, because service connection was not in effect 
for any disability, the provisions of 38 U.S.C.A. § 1310, 
38 C.F.R. §§ 3.310(a), 3.312 are not for application.  

The veteran's service medical records are negative for either 
complaints or findings referable to Type II diabetes mellitus 
or coronary artery disease during the veteran's military 
service.  Similarly, the first evidence of either of these 
disorders did not arise until many years following the 
veteran's discharge from service.  The September 1999 report 
of a private physician indicates that the veteran was 
diagnosed with ischemic cardiomyopathy with compensated 
congestive heart failure and diabetes mellitus at that time.  
The physician did not indicate, however, that either disorder 
was attributable to the veteran's military service.  

In April 2001, another private physician indicated that he 
had first seen the veteran in January 2000, and that he had 
severe progressive diabetic proliferative disease in both 
eyes resulting in severe loss of vision and an inability to 
do any meaningful sort of work.  Again, however, the 
physician did not relate the disorder to the veteran's 
military service.  

Given that neither of the disorders that led to the veteran's 
demise were diagnosed during military service or to a 
compensable degree within one year following the veteran's 
military service, and because the evidence does not establish 
that the veteran was exposed to herbicides while in military 
service (note that the presumption of exposure based upon 
service in the Republic of Vietnam is not for application 
because the veteran had no Vietnam service), the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefits sought on appeal.  

The only opinion of record relating the veteran's diabetes 
mellitus to his military service is that offered by the 
appellant.  However, she is a lay person, and lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
there is no reasonable basis upon which to predicate a grant 
of service connection for the cause of the veteran's death.  


Eligibility for Dependents' Educational Assistance

According to 38 U.S.C.A. § 3501(a)(1), a person eligible for 
dependents' educational assistance is defined as a child or 
spouse of a person who died of service-connected disability, 
a person who had a total disability permanent in nature 
resulting from service-connected disabilities, or at the time 
of application the person was missing in action, captured in 
the line of duty by a hostile force, or forcibly detained or 
interned in the line of duty by a foreign government or 
power.  38 C.F.R. § 3.807.

As noted above, the appellant's spouse was not service-
connected for any disability disabling during his lifetime.  
In addition, the Board has found that the cause of his death 
is not related to his military service or his service-
connected disability.  Finally, as the veteran was deceased 
at the time of the appellant's application in May 2001, he 
could not have been missing in action, captured, or 
detained/interned.  As the appellant does not meet the 
statutory requirements to be eligible for dependents' 
educational assistance under 38 U.S.C., Chapter 35, the Board 
must deny this claim.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied because of the lack of entitlement under the law.); se 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis).  Accordingly, the appellant's claim for 
Chapter 35 benefits must be denied on the basis of lack of 
entitlement under the law.

The Board finds that the doctrine of resolving doubt in the 
appellant's favor is not for application.  Ferguson v. 
Principi, 73 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependent's educational assistance pursuant to 
38 U.S.C., Chapter 35 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below 
on how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, 
if you are not satisfied with the Board's decision on any or 
all of the issues allowed, denied, or dismissed, you have 
the following options, which are listed in no particular 
order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of 
this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for 
revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five 
things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board 
at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the 
BVA will not be able to consider your motion without the 
Court's permission. 

How long do I have to start my appeal to the Court?  You 
have 120 days from the date this decision was mailed to you 
(as shown on the first page of this decision) to file a 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court 
at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or 
a motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the 
Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this 
decision by writing a letter to the BVA stating why you 
believe that the BVA committed an obvious error of fact or 
law in this decision, or stating that new and material 
military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Send 
your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420








Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by 
writing a letter to the BVA stating why you believe you were 
denied due process of law during your appeal. For example, 
you were denied your right to representation through action 
or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, 
or you did not get a personal hearing that you requested. 
You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the 
address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this 
at any time. However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See 
discussion on representation below. Remember, the Board 
places no time limit on filing a CUE review motion, and you 
can do this at any time. 

How do I reopen my claim? You can ask your local VA office 
to reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the 
BVA, but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, 
rather than before VA, then you can get information on how 
to do so by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA 
loan under Chapter 37 of title 38, United States Code, 
attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes 
a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States 
Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can 
file a motion asking the Board to do so. Send such a motion 
to the address above for the Office of the Senior Deputy 
Vice Chairman at the Board. 

